UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6524



MARK ANTHONY BELL,

                                              Plaintiff - Appellant,

          versus


MR. BROOKS, Warden; JOHN DOE, Institutional
Doctor; MS. APPANTE, Hospital Administrator,

                                            Defendants - Appellees,
          and

MS. APONTAY, Medical Administrator,

                                                          Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-938-1)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Bell, Appellant Pro Se. Anita Claire Snyder, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mark Anthony Bell appeals the district court’s order

denying relief on his Bivens* complaint.        We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Bell v. Brooks, No.

CA-03-938-1 (E.D. Va. Mar. 14, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




     *
      Bivens v. Six Unknown Named      Agents    of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                              - 2 -